[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              September 14, 2007
                               No. 07-10631                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                                 BIA Nos.
                         A79-483-734 & A79-483-735

JORGE ALBERTO RAMIREZ NINO,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (September 14, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Jorge Alberto Ramirez Nino, a native and citizen of Colombia, petitions this
Court for review of the final order of the Board of Immigration Appeals that

affirmed the decision of an Immigration Judge to deny Ramirez’s application for

withholding of removal. We deny the petition.

      We review only the decision of the BIA, except to the extent that it expressly

adopts the opinion of the IJ. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001). We review de novo the legal determinations of the BIA, id., and

review factual findings of the BIA under the substantial evidence test, Sepulveda v.

U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005). “Under this highly

deferential standard of review, the [BIA’s] decision can be reversed only if the

evidence ‘compels’ a reasonable fact finder to find otherwise.” Id.

      Ramirez argues that he is entitled to withholding of removal, but to qualify

for withholding of removal, Ramirez had to establish that it is more likely than not

that he would be persecuted if returned to Colombia. Mendoza v. U.S. Att’y Gen.

327 F.3d 1283, 1287 (11th Cir. 2003); 8 U.S.C. § 1231(b)(3). To satisfy his

burden, Ramirez was required to present specific and credible evidence (1) of past

persecution on account of a protected ground; or (2) that on account of a protected

ground it “is more likely than not” he will suffer future persecution. 8 C.F.R.

§ 208.16(b)(1), (2). Persecution is an “extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation,” and “not all exceptional

treatment is persecution.” Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290 (11th
                                          2
Cir. 2006).

      Substantial evidence supports the decision of the BIA that Ramirez failed to

meet his burden of proof for at least two reasons. First, Ramirez’s evidence of

threats did not compel a finding that he suffered past persecution. Ramirez

received threatening telephone calls from guerrillas and two unidentified men

attempted to block his path in the road one evening, but Ramirez was never

harmed. Ramirez also testified that guerillas demanded money and goods from his

step-father’s company, which employed Ramirez, but the guerillas failed to

retaliate when the company refused their demands. Second, the record supports the

finding that Ramirez would not suffer persecution if returned to Colombia, because

Ramirez’s step-father has remained in Colombia without incident.

      We lack jurisdiction to review Ramirez’s remaining argument that the

immigration judge denied him due process, because Ramirez did not raise this

argument before the BIA. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,

1250–51 (11th Cir. 2006).

      PETITION DENIED.




                                         3